COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
                                                               No. 08-15-00360-CV
                                               §
                                                                   Appeal from
 IN THE INTEREST OF: S.P., A CHILD.            §
                                                                65th District Court
                                               §
                                                             of El Paso County, Texas
                                               §
                                                              (TC # 2013DCM5194)
                                               §

                                           JUDGMENT

       The Court has considered the cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that both Appellants are indigent for purposes of appeal; therefore,

this Court makes no other order with respect to the payment of costs on appeal. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF SEPTEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.